Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9 Aug 2021 has been entered.
 
Response to Arguments
Regarding the rejection under 35 USC 103
Applicant's arguments filed 9 Aug 2021 have been fully considered but they are not persuasive. Applicant first asserts that “In Raina, the RSSI is not used for launching of the access control application.” Applicant’s remarks, p. 11, emphasis original. Applicant supports this assertion by reference to paragraph [0043] and [0024] of Raina, which, together, disclose that the access control application is launched when “the mobile device recognizes the unique ID of the beacons,” and “the unique identifiers [and] signal strength of the beacon’s broadcasts… help identify the location of the mobile device. Applicant distinguishes this disclosure from Applicant’s claims, apparently, though not articulated, asserting that the RSSI of Applicant’s claimed invention is “used for” enabling the button. Applicant’s . 
Applicant next asserts that “Dutta, Panabaker, Ganguly, and Barnard do not cure this deficiency of Raina.” Applicant’s remarks, p. 13. Applicant does not further assert patentable distinction, despite Panabaker having been relied upon heavily for the prior rejection of claim 6, which held the bulk of the claim language currently disputed. Therefore, having made no arguments as to why Panabaker allegedly does not cure the alleged deficiencies of Raina, Applicant’s arguments are not persuasive. 
Applicant next asserts, in relevant part, that “it is clear that Barnard also fails to disclose the entry request is indicative of the reservation,” and that Barnard “mentions that a reservation can be made but makes no disclosure of an entry request indicative of the reservation that has been made.” Applicant’s remarks, pp. 13-14. Applicant does not otherwise support this assertion. Moreover, Barnard explicitly discloses that an application running on a mobile device may establish a signal connection with Bluetooth nodes upon entering a parking area, and that, in acknowledgement of a reserved parking space and responsive to the user clicking a button in the application, cause the parking area to display an LED indicator in a lighting node in the particular parking spot. Barnard, paragraph [0168]. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. 
The rejection under 35 U.S.C. 103 has been updated as necessary to reflect Applicant’s amended claims. 

Claim Objections
Claims 2, 12, 13, 16, 18, and 19 are objected to because of the following informalities: claims 12, 13, 16, 18, and 19 have status modifiers which say “Previously Presente.” Appropriate correction is required.
Claim 2, lines 10-11 recite “determining whether of one or more.” For purposes of examination, this is being interpreted as “determining whether one or more.” Claim 2, lines 16-17 recite “device is fixed adjacent the entry point in response” without a semicolon, colon, comma, or other punctuation, which is grammatically incorrect. Appropriate correction is required. 
There are claim amendments which are not marked in accordance with 37 CFR 1.121. At least claim 10 has been amended without proper marking. In particular, claim 10 depended from claim 2 in the claims filed 10 Mar 2021, and claim 10 depends from claim 9 in the claims filed 9 Aug 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 has been amended to depend from claim 1. However, claim 1 has been canceled. Therefore, the metes and bounds of claim 7 cannot be ascertained and the claim is indefinite. For the purposes of examination, this is being interpreted as depending from claim 2. Appropriate correction is required. 
Claims 9 and 10 depend from claim 7. Dependent claims inherit the defects of their parent claims. Therefore, claims 7, 9, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim 11 recites “the mobile communication device is configured to transfer, from the server processing system to the mobile communication device
Claims 12-13, 16, and 18-19 depend from claim 11. Dependent claims inherit the defects of their parent claims. Therefore, claims 11-13, 16, and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Statement of rejection
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0055689 to Raina et. al. (“Raina”) in view of U.S. Patent Publication No. 20150369618 to Barnard et. al. (“Barnard”) in view of U.S. Patent Publication No. 2015/0025947 to Dutta et. al. (“Dutta”) and in view of U.S. Patent Publication No. 2008/0194298 to Panabaker et. al (“Panabaker”).
Claim 2
Raina discloses the following elements:
A method for controlling access to a vehicular parking area, the method including: ([0029] process steps for access control; see also Fig. 4; [0001] system may be used to control access to a parking lot)

wherein a barrier is configured to restrict unauthorised entry to the vehicular parking area via the entry point; ([0023] beacons are 


determining whether of one or more short range wireless signals communicated between the user's mobile communication device located in a vehicle and a communication device of an access control device, meet or exceed a threshold of one or more entry criteria, the threshold of the one or more entry criteria using the received signal strength threshold of the one or more short range wireless signals, wherein the communication device of the access control device is fixed adjacent the entry point, 
in response to the one or more short range wireless signals meeting or exceeding the threshold of the one or more entry criteria, receiving, from the mobile communication device at the communication device, an entry request, ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation)
wherein the mobile communication device does not require Internet access to generate and transfer the entry request to the communication device, ([0015] system uses a short-distance-based communication protocol; Applicant’s originally filed specification discloses that use of a short range wireless communication network obviates the requirement for Internet access in paragraph [00138])
wherein the mobile communication device generates and transfers the entry request to the communication device in response to user selection of a  ([0056] mobile device includes input/output devices such as keyboard and touchscreen display; [0065] validation is responsive to the mobile device being detected in a fare-gate lane and may be responsive to a user input)

wherein the or more short range wireless signal meet or exceed the threshold of the one or more entry criteria ([0043] access control application is launched responsive to recognizing a unique ID of a beacon; [0024] RSSI and unique ID help to identify location of the mobile device relative to the beacons)
determining whether the user of the mobile communication device is authorised to enter the vehicular parking area using  ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation; [0027] entry may be denied if there are insufficient funds in a user’s account; [0049] validation may include accessing credentials from credential systems stored in a backend server; [0065] assess fares based on, for example, whether the user has a day pass)
and in response to determining, using the access control processing system, that the user of the mobile communication device is authorised to enter the vehicular parking area, controlling, by the access control device, actuation of the barrier at the entry point to allow the user within the vehicle to enter the vehicular parking area through the entry point. ([0015] once user’s position is verified and the user is validated, the system opens the gate)
The broadest reasonable interpretation of Applicant’s amended claim 2 is that the RSSI threshold is binary – detectable or not detectable. Even though Raina discloses that the beacon signal strength is subject to an RSSI threshold, no disclosure beyond the binary consideration is required in order to meet the claimed invention. Therefore, if the system of Raina launches the application in response to detecting a unique ID of a beacon, the “detectable” threshold is met, and the application is launched responsive thereto.
Raina also discloses that the system may alter how it assess fares based on, for example, whether the user has a day pass, which is highly suggestive of a reservation. Raina, paragraph [0065]. To the extent that Raina does not explicitly disclose receiving reservation information, verifying access based on the reservation, Barnard discloses:
receiving, at a user's mobile communication device via an input device thereof, data to reserve a park in the vehicular parking area; ([0183] user logs into application and requests information related to parking in a specified area; [0204] smartphone app enables user to reserve spaces)
transferring, from the mobile communication to a server processing system, the data to reserve the park in the vehicular parking area; ([0183] user device receives parking data; user can reserve one or more parking space for a specified time; request is sent to application server)
transferring, from the server processing system to the mobile communication device, data indicative of the reservation that has been received; ([0183] server sends directions to the reserved parking area – this is “data indicative of the reservation that has been received”)
Barnard also discloses that an application running on a mobile device may establish a signal connection with Bluetooth nodes upon entering a parking area, and that, in acknowledgement of a reserved parking space and responsive to the user clicking a button in the application, cause the parking area to display an LED indicator in a lighting node in the particular parking spot. Barnard, paragraph [0168]. This is determining whether the user of the mobile communication device has a reservation as indicated by the entry request. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the mobile device parking access of Raina with the mobile device reservation system of Barnard in order to enable a user to perform “operations to identify various information about a parking lot useful in investigating and/or reserving a parking space, such as whether there are gates (or no gates but limited entrances), unlimited street entrances, an outdoor ground level, multi-levels, underground parking, whether there are beacon-emitting lighting nodes, etc.).” Barnard, paragraph [0170]. Moreover, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the entry signal including reservation information of Barnard for the entry signal of Raina. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Raina also discloses that the app is launched responsive to the mobile device being within range of the Bluetooth beacon, which is at least highly suggestive of the user input being disabled prior to the mobile device being within range. This is at least highly suggestive of the button being disabled until a user is within range. Dutta discloses that the candidate list of nearby garages is shown responsive to the user selecting “Accept location,” which is a disclosure that the selectable list of garages is disabled prior to the user being in range of those garages. Dutta, paragraph [0064]. Nevertheless, Panabaker discloses enabling user interface 
Claim 11
Raina discloses the following elements:
A system for controlling access to a vehicular parking area, the system including: ([0015] access control system; [0001] system may be used to control access to a parking lot)
a mobile communication device associated with a user  ([0015] system includes a user mobile device; [0021] mobile device may be a communication device)
a barrier configured to restrict unauthorised entry to the vehicular parking area via an entry point of the vehicular parking area;
a data store having stored therein data indicative of one or more registered entities authorised to enter the vehicular parking area; ([0049] validation may include accessing user credentials from credential systems stored in a backend server; [0053] information related to user’s account is stored in the backend server)
a server processing system configured to access the data store; ([0053] information related to user’s account is stored in the backend server)
and an access control device having a communication device, fixed adjacent the entry point, wherein: ([0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure; [0001] system may be used to control access to a parking lot; [0017] system may be deployed at a geographic area, building, or in an outdoor environment)



the access control device is configured to: an entry request via to the communication device in response to one or more short range wireless signals, communicated between the mobile communication device located in the vehicle and the communication device of the access control device, meeting or exceeding a threshold of one or more entry criteria, the threshold of the one or more entry criteria being dependent upon the received signal strength threshold of the one or more short range wireless signals; ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation; [0024] mobile device determines whether it is in the lane for entering a restricted area based on received signal strength from a beacon; [0015] system uses Bluetooth beacons; [0036] if the signal strength does not meet a predetermined threshold, the beacon is removed from the list)
wherein the mobile communication device generates and transfers the entry request to the communication device in response to user selection ([0056] mobile device includes input/output devices such as keyboard and touchscreen display; [0065] validation is responsive to the mobile device being detected in a fare-gate lane and may be responsive to a user input)

wherein the or more short range wireless signal meet or exceed the threshold of the one or more entry criteria ([0043] access control application is launched responsive to recognizing a unique ID of a beacon; [0024] RSSI and unique ID help to identify location of the mobile device relative to the beacons)
determine whether entry into the vehicular parking area by the user within the vehicle is authorised based on the  ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation; [0027] entry may be denied if there are insufficient funds in a user’s account – a user’s account; [0049] validation may include accessing credentials from credential systems stored in a backend server; [0065] assess fares based on, for example, whether the user has a day pass)
and in response to determining that the entry into the vehicular parking area by the user within the vehicle is authorised, control actuation of the barrier at the entry point to allow the vehicle to enter the vehicular parking area through the entry point. ([0015] once user’s position is verified and the user is validated, the system opens the gate)

Raina also discloses that the system may alter how it assess fares based on, for example, whether the user has a day pass, which is highly suggestive of a reservation. Raina, paragraph [0065]. To the extent that Raina does not explicitly disclose receiving reservation information, verifying access based on the reservation, Barnard discloses:
the mobile communication device is configured to receive via an input device of the mobile communication device, data to reserve a park in the vehicular parking area; ([0183] user logs into application and requests information related to parking in a specified area; [0204] smartphone app enables user to reserve spaces)
the mobile communication device is configured to transfer to a server processing system, the data to reserve the park in the vehicular parking area; ([0183] user device receives parking data; user can reserve one or more parking space for a specified time; request is sent to application server)
the mobile communication device is configured to transfer, from the server processing system to the mobile communication device, data indicative of the reservation that has been received; ([0183] server sends directions to the reserved parking area – this is “data indicative of the reservation that has been received”)
Barnard also discloses that an application running on a mobile device may establish a signal connection with Bluetooth nodes upon entering a parking area, and that, in acknowledgement of a reserved parking space and responsive to the user clicking a button in the application, cause the parking area to display an LED indicator in a lighting node in the particular parking spot. Barnard, paragraph [0168]. This is determining whether the user of the mobile communication device has a reservation as indicated by the entry request. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the mobile device parking access of Raina with the mobile device reservation system of Barnard in order to enable a user to perform “operations to identify various information about a parking lot useful in investigating and/or reserving a parking space, such as whether there are gates (or no gates but limited entrances), unlimited street entrances, an outdoor ground level, multi-levels, underground parking, whether there are beacon-emitting lighting nodes, etc.).” Barnard, paragraph [0170]. Moreover, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the entry signal including reservation information of Barnard for the entry signal of Raina. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Raina also discloses that the app is launched responsive to the mobile device being within range of the Bluetooth beacon, which is at least highly suggestive of the user input being disabled prior to the mobile device being within range. This is at least highly suggestive of the button being disabled until a user is within range. Dutta discloses that the candidate list of nearby garages is shown responsive to the user selecting “Accept location,” which is a disclosure that the selectable list of garages is disabled prior to the user being in range of those garages. Dutta, paragraph [0064]. Nevertheless, Panabaker discloses enabling user interface 
Claims 3 and 12
Raina in view of Barnard, Dutta, and Panabaker discloses the elements of claims 2 and 11, above. Raina also discloses:
wherein the server processing system is a cloud server processing system. ([0049] in credential systems the credentials may be stored on a backend cloud server)
Claims 4 and 13
Raina in view of Barnard, Dutta, and Panabaker discloses the elements of claim 3 and 12, above. Raina also discloses:
receiving, at the server processing system, registration data from the mobile communication device to register for authorised access to the vehicular parking area; ([0065] user may have to create an account if 
and storing, by the server processing system, the registration data in the data store. ([0053] information related to user’s account is stored in the backend server)
Statement of rejection
Claims 7, 9, 10, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0055689 to Raina et. al. (“Raina”) in view of U.S. Patent Publication No. 20150369618 to Barnard et. al. (“Barnard”) in view of U.S. Patent Publication No. 2015/0025947 to Dutta et. al. (“Dutta”) in view of U.S. Patent Publication No. 2008/0194298 to Panabaker et. al (“Panabaker”) and further in view of U.S. Patent Publication No. 2016/0042575 to Ganguly et. al. (“Ganguly”).
Claims 7 and 16
Raina in view of Barnard, Dutta, and Panabaker discloses the elements of claims 6 and 15, above. Raina also discloses that the access control system includes gates which can be actuated to control entry and exist of a user from a facility in paragraph [0015]. Dutta also discloses that additional sensors might be required to verify a location of a vehicle for the parking application in paragraphs [0010]-[0011], and that the system causes the gate or garage to be opened responsive to a request from a mobile device in paragraph [0066]. Ganguly discloses:
wherein the controlling, by the access control device, the actuation of the barrier at the entry point is further based on receiving a signal from a loop detector indicative of the vehicle being present at the entry point. ([0056] gate controller may include an induction loop for detecting a vehicle at a gate; gate controller controls opening and closing of barrier gates)
Raina in view of Dutta discloses access control systems with barriers and which may rely on secondary input to verify the location of a vehicle. Ganguly discloses that a loop detector may be used to verify a vehicle’s presence at a gate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the vehicle sensors of Raina in view of Dutta with the loop inductor of Ganguly in order to detect the vehicle rather than the user himself. Ganguly, paragraph [0056]. 
Claims 9 and 18
Raina in view of Barnard, Dutta, Panabaker and Ganguly discloses the elements of claims 7 and 16, above. Raina also discloses:
determining whether one or more exit criteria have been satisfied based on a received signal strength of one or more short range wireless signals communicated between the user's mobile communication device located in the vehicle and an exit communication device of an exit point controller, 
wherein the exit point controller device is part of a  ([0018] system includes physical barriers at exits that are actuated order to control access to the restricted area; [0023] beacons are embedded in physical infrastructure of a lane-based entry system or barrier type infrastructure; [0001] system may be used to control access to a parking lot; [0017] system may be deployed at a geographic area, building, or in an outdoor environment)
in response to the one or more exit criteria being satisfied, receiving, from the mobile communication device at the exit communication device, an exit request, wherein the mobile communication device does not require Internet access to generate and transfer the exit request to the communication device; ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0041] validation may include validation before exiting the restricted area; [0046] mutual authentication between mobile device and zone computer for user validation; [0015] system uses a short-distance-based communication protocol; Applicant’s originally filed specification discloses that use of a short range wireless communication network obviates the requirement for Internet access in paragraph [00138]))
determining, by the exit point controller, whether the user of the mobile communication device is authorised to exit the vehicular parking area based on the exit request and the data stored by the data store accessible via the server processing system in communication with the exit communication device; ([0040] mobile device establishes connection with zone computer and exchanges authentication and validation messages with zone computer; [0046] mutual authentication between mobile device and zone computer for user validation; [0027] entry may be denied if there are insufficient funds in a user’s account – a user’s account; [0047] validation may include exchanging information with a backend server; if user is validated they are approved to exit the restricted area)
and in response to determining that the user of the mobile communication device is authorised to exit the vehicular parking area, controlling actuation of the exit barrier assembly at the exit point to allow the vehicle to exit the vehicular parking area through the exit point. ([0015] once user’s position is verified and the user is validated, the system opens the gate)
Raina discloses that there is a motivation to find an automated mechanism that is easier for the user and less susceptible to hacking to restrict access to areas of interest, including parking lots. Raina, background. Raina does not explicitly disclose that the system may be a paper ticketing system. However, Dutta discloses that an automated handset validation system may be integrated into existing IT infrastructure along with a paper ticket based system (paragraph [0059]) for a parking location, and that the handset system may determine the location of the handset based on the received signal strength of a Bluetooth signal received at the mobile device (paragraph [0085]). It would have been obvious to one having 
Claims 10 and 19
Raina in view of Barnard, Dutta, and Panabaker discloses the elements of claims 9 and 18, above. Raina also discloses:
wherein the method includes the server processing system automatically debiting the user, based on financial data stored in the data store, when the user in the vehicle exits the vehicular parking area through the exit point. ([0022] zone computer can deduct money or otherwise accept payment for a fare; [0026] payment may be required to enter or exit the area; [0047] validation includes a determination whether a fare can be paid by a user account; if validated, user is approved to exit restricted area; [0065] system automatically deducts fare from user’s account when user exits)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                    

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628